DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Application filed on June 29, 2020, in which claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement filed June 29, 2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file. The information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to and abstract idea without significantly more.
At step 1, the independent claims 1, 8 and 15 respectively recite a system, and method, and therefore, are process and machine respectively, which are statutory of invention.
At step 2A, prong one, each limitation of claims 1 and 20, with the exception of the preamble, is a step of observation, evaluation, and judgement that can be practically performed 
Each of those steps, both individually and as a combination, can be performed by a human, either mentally or with the aid of paper and pencil, which is similar to the claims considered patent ineligible as mental processes (“collecting information, analyzing it, and displaying certain results of the collection and analysis” are “abstract idea processes,” and “selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a processes from ordinary mental processes.)
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. With the exception of generic computer implemented steps, there is nothing in the claims 
The processor, and communication processor are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and recited so generically that they represent nor more than mere instructions to apply the exception on a computer (see MPEP 2106.05(f). The limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the obtaining and displaying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
In step 2B, the claims do not add any specific limitations or combination of limitations that are well-understood, routine, conventional activity in the field, or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05).

Accordingly, claims 1, and 20 are being directed to patent-ineligible subject matter, as well as independent claims 2-19 with commensurate limitations.

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
2 recites the same abstract idea of “a human gathering data". The claim recites the additional
limitations of “wherein the one or more processors are further configured to obtain draft personal statements drafted by plural applicants, and personal academic information, as the first data, respectively from the plurality of first subscribing devices", which elaborates in the abstract idea of a human analyzing data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 3 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
3 recites the same abstract idea of "a human analyzing data”. The claim recites the additional
limitations of “wherein the one or more processors are further configured to: extract keywords from the first data using analytic hierarchy process, in generating the guidance materials; and perform normalization of information associated with the extracted keywords, using a filtering", which elaborates in the abstract idea of a human analyzing data, and therefore, represents extra-

Claim 4 is dependent on claim 3 and includes all the limitations of claim 3. Therefore, claim
4 recites the same abstract idea of “a human analyzing data". The claim recites the additional
limitations of “wherein the one or more processors are further configured to classify the extracted keywords into a plurality of classes by performing a latent class analysis (LCA) on the extracted keywords", which elaborates in the abstract idea of a human analyzing data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 5 is dependent on claim 4 and includes all the limitations of claim 4. Therefore, claim
5 recites the same abstract idea of “a human analyzing data". The claim recites the additional
limitations of “wherein the one or more processors are further configured to: estimate recommended terms corresponding to the extracted keywords, based on a determined similarity and/or correlation between the extracted keywords and the recommended terms; determine an indicator for the classifying; and apply the recommended terms and the indicator to be included in the generated guidance materials", which elaborates in the abstract idea of a human analyzing data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.




6 recites the same abstract idea of “a human analyzing data". The claim recites the additional
limitations of “wherein the one or more processors are further configured to assign one value within a predetermined range to be a class number for the classifying", which elaborates in the abstract idea of a human analyzing data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 7 is dependent on claim 6 and includes all the limitations of claim 6. Therefore, claim
7 recites the same abstract idea of “a human analyzing data". The claim recites the additional
limitations of “wherein the assigned one value is generated and determined to be closest to an estimated maximum likelihood value, being estimated using at least one of Akaike information criterion, Bayesian information criterion, and modified Bayesian information criterion", which elaborates in the abstract idea of a human analyzing data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 8 is dependent on claim 2 and includes all the limitations of claim 2. Therefore, claim
8 recites the same abstract idea of “a human gathering data". The claim recites the additional
limitations of “wherein the referential information being collected in advance comprises information related to academic organizations to which the plural applicants are applying for admission", which elaborates in the abstract idea of a human gathering data, and therefore, 

Claim 9 is dependent on claim 2 and includes all the limitations of claim 2. Therefore, claim
9 recites the same abstract idea of “a human gathering data". The claim recites the additional
limitations of “wherein the first data from further comprise a respective name of academic organizations to which the plural applicants is respectively applying, and the first data from further comprise academic grades, award records, comparative activities, letter of recommendation, and student records, respectively for each of the plural applicants", which elaborates in the abstract idea of a human gathering data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 10 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
10 recites the same abstract idea of “a human gathering data". The claim recites the additional
limitations of “wherein the one or more processors are further configured to obtain expertise information, previous experience and portfolio information, academic information, and fee schedules of each of plural experts, as the second data, respectively from the plurality of second subscribing devices, and wherein the previous experience and portfolio information of each of plural experts further includes a plurality of previously-edited documents that each of plural experts has edited and/or provided comments and feedbacks in the past", which elaborates in the abstract idea of a human gathering data, and therefore, represents extra-solution activity because 

Claim 11 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
11 recites the same abstract idea of “a human analyzing data". The claim recites the additional
limitations of “wherein the communication processor is further configured to: receive a feedback and/or a recommendation, associated with the first data, from the at least one second subscribing device, being selected from the plurality of second subscribing devices; and provide the respective comments and guidance, including the received feedback and recommendation and being associated with the first data, to the plurality of first subscribing devices", which elaborates in the abstract idea of a human analyzing data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 12 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
12 recites the same abstract idea of “a human displaying data". The claim recites the additional
limitations of "an output control processor configured to: split a screen of a display into a first area on which a corresponding guidance material is displayed and a second area on which a corresponding draft personal statement is displayed (displaying certain result of the collection and analysis); differentially output one or more keywords, among a plurality of editing keywords included in the corresponding guidance material, on the first area, depending on contents of the corresponding draft personal statement (displaying certain result of the collection and analysis); assign one keyword, among the plurality of editing keywords, to be a title keyword; assign an 

Claim 13 is dependent on claim 12 and includes all the limitations of claim 12. Therefore, claim
13 recites the same abstract idea of “a human displaying data". The claim recites the additional
limitations of "wherein the output control processor is further configured to: differentially control a distance between the title circle and the sub-title circle, depending on a degree of relevance between the title circle and the sub-title circle; and determine whether or not the title circle overlaps the sub- title circles, depending on the distance between the title circle and the sub-title circle, and removing a closed curve portion in an overlapping area between the title circle and the sub-title circle", which elaborates in the abstract idea of a human displaying data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.




14 recites the same abstract idea of “a human gathering data". The claim recites the additional
limitations of “wherein the one or more processors are further configured to: create an expert list including expert information and portfolios of a plurality of experts; provide the expert list to the plurality of first subscribing devices; allow each of the plurality of first subscribing devices to select one expert among the plurality of experts included in the expert list; and assign the selected expert to be a corresponding editor for the plurality of first subscribing devices", which elaborates in the abstract idea of a human gathering data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 15 is dependent on claim 14 and includes all the limitations of claim 14. Therefore, claim
15 recites the same abstract idea of “a human gathering data". The claim recites the additional
limitations of "wherein the one or more processors are further configured to: assign different editing levels to the plurality of experts, respectively, depending on amounts of previously-edited documents by the plurality of experts; and assign different editing fees depending on the editing levels, and include the expert information, the portfolios, and the editing fees of the plurality of experts to the created expert list", which elaborates in the abstract idea of a human gathering data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.




16 recites the same abstract idea of “a human gathering data". The claim recites the additional
limitations of “wherein the one or more processors are further configured to: collect a fee in accordance with the editing level of the expert selected by each of the plurality of first subscribing devices; and providing a fee for a manuscript to a corresponding second subscribing device for the expert", which elaborates in the abstract idea of a human gathering data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 17 is dependent on claim 14 and includes all the limitations of claim 14. Therefore, claim
17 recites the same abstract idea of “a human analyzing data". The claim recites the additional
limitations of "wherein the one or more processors are further configured to: receive a satisfaction score regarding the editor from a corresponding second subscribing device for an applicant who has received the commented or edited personal statement, and assign different editing levels to the plurality of experts, respectively, depending on the amounts of the previously-edited documents input by the expert and an average of overall satisfaction scores regarding the expert input to the present point in time", which elaborates in the abstract idea of a human analyzing data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.





18 recites the same abstract idea of “a human analyzing data". The claim recites the additional
limitations of "wherein the one or more processors are further configured to: treat the plurality of experts in the expert list with different colors depending on the editing levels of the plurality of experts", which elaborates in the abstract idea of a human analyzing data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 19 is dependent on claim 14 and includes all the limitations of claim 14. Therefore, claim
19 recites the same abstract idea of "a human gathering data". The claim recites the additional
limitations of "wherein the one or more processors are further configured to generate the big data model by integrating the referential information being collected in advance, the first data from the plurality of first subscribing devices, and the second data from the plurality of second subscribing devices, to be stored in a database The database is recited at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The “first data from the plurality of first subscribing devices, and the second data from the plurality of second subscribing devices, to be stored in a database” does not add a meaningful limitation to the system, method and non-transitory computer-readable medium, and is an extra-solution activity that does not meaningfully limit the claim. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Noelting et al., (hereinafter “Noelting”) US 2013/0282605 in view of Reynaldo US 2015/0050631.
As to claim 1, Noelting discloses an integrated data management system using a big data model, the system comprising:
one or more processors configured to:
generate the big data model, based on referential information being collected in advance, first data from a plurality of first subscribing devices, and second data from a plurality of second subscribing devices, to be stored in a database (@[0054], gathering information regarding prospective employers, following openings meeting defined criteria, applying for a posting, once engaged the now employee provides various information for example to activate benefits);
generate guidance materials being determined using the generated big data model; and determine at least one second subscribing device having a greatest matching score, to be selected, using the generated big data model (@ par. [0058] and [0098] guiding users through the successive stages of the interactions referred to and initiating the collection of interview @ par. [0098] and [0126], Interview grading and comments will be supported to provide subjective filtering practices).
However, Noelting does not explicitly disclose the claimed:
transmit the first data and the guidance materials to the at least one second subscribing device, being selected from the plurality of second subscribing devices; and 
provide respective comments and guidance, generated using the big data model and being associated with or modified from the first data, to the plurality of first subscribing devices.
On the other hand, Reynaldo discloses the claimed:
transmit the first data and the guidance materials to the at least one second subscribing device, being selected from the plurality of second subscribing devices (@ par. [0043] and [0045], transferring templates, models, and guides from the tutorial window into the user's word processor, wherein the user uses the templates, models, and/or guides as a guide for developing a part of the Admissions Application Component before continuing onto the next step); and 
provide respective guidance, generated using the big data model and being associated with or modified from the first data, to the plurality of first subscribing devices (@ par. [0113], and [0281]-[0282], providing students with separate, different, or supplemental prompts that can replace or be combined with the original prompts to help guide the student in uncovering uncover compelling plots and narratives in the student's life and receiving feedback into the current draft of work product).



As to claim 20, claim 20 is a method claim for performing the system of claim 1 above. It is rejected under the same rationale.

As to claim 2, the combination of Noelting and Reynaldo discloses the invention as claimed. In addition, Reynaldo discloses the claimed “wherein the one or more processors are further configured to obtain draft personal statements drafted by plural applicants, and personal academic information, as the first data, respectively from the plurality of first subscribing devices" (@ par. [0016], tutoring, by the computer, a student in developing a draft of an essay by having the student use a fourth template to write the essay in a ninth set of sequential steps, wherein the ninth set of sequential steps comprises a ninth set of sequential substeps).

As to claim 3, the combination of Noelting and Reynaldo discloses the invention as claimed. In addition, Reynaldo discloses the claimed wherein the one or more processors are further configured to: extract keywords from the first data using analytic hierarchy process, in generating the guidance materials; and perform normalization of information associated with the 
    PNG
    media_image1.png
    412
    598
    media_image1.png
    Greyscale
, 

As to claim 4, the combination of Noelting and Reynaldo discloses the invention as claimed. In addition, Reynaldo discloses the claimed wherein the one or more processors are further configured to classify the extracted keywords into a plurality of classes by performing a latent class analysis (LCA) on the extracted keywords (see fig.10, 
    PNG
    media_image1.png
    412
    598
    media_image1.png
    Greyscale


As to claim 5, the combination of Noelting and Reynaldo discloses the invention as claimed. In addition, Reynaldo discloses the claimed “wherein the one or more processors are further configured to: estimate recommended terms corresponding to the extracted keywords, based on a determined similarity and/or correlation between the extracted keywords and the recommended terms; determine an indicator for the classifying; and apply the recommended terms and the 
    PNG
    media_image2.png
    435
    734
    media_image2.png
    Greyscale


As to claim 6, the combination of Noelting and Reynaldo discloses the invention as claimed. In addition, Noelting discloses the claimed wherein the one or more processors are further configured to assign one value within a predetermined range to be a class number for the classifying (see [0052], in order to achieve a wide range of objectives, it is necessary to share information with sometimes a relatively large number of individuals or organizations)

As to claim 8, the combination of Noelting and Reynaldo discloses the invention as claimed. In addition, Reynaldo discloses the claimed “a human gathering data". The claim recites the additional limitations of “wherein the referential information being collected in advance comprises information related to academic organizations to which the plural applicants are applying for admission" (see [0018] and [0113], having students begin brainstorming essay or personal statement topics for the admissions application by using the application's prompts as a starting point). 

Claims 9-11 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Noelting et al., (hereinafter “Noelting”) US 2013/0282605 in view of Reynaldo US 2015/0050631 and further in view of Walters et al., (hereinafter “walters”) US 2005/0240455.
As to claim 9, the combination of Noelting and Reynaldo discloses the invention as claimed, except for the claimed wherein the first data from further comprise a respective name of academic organizations to which the plural applicants is respectively applying, and the first data from further comprise academic grades, award records, comparative activities, letter of recommendation, and student records, respectively for each of the plural applicants.
Meanwhile, Walters, discloses the claimed wherein the first data from further comprise a respective name of academic organizations to which the plural applicants is respectively applying, and the first data from further comprise academic grades, award records, comparative activities, letter of recommendation, and student records, respectively for each of the plural applicants (see [0019], the self-reported information may be sent to, for example, three adults, such as teachers, community leaders and employers, who may validate that the applicant's submission, including any listed accomplishments and activities, are accurate).

As to claim 10, the combination of Noelting, Reynaldo and Walters discloses the invention as claimed. In addition Walters discloses the claimed “wherein the one or more processors are further configured to obtain expertise information, previous experience and portfolio information, academic information, and fee schedules of each of plural experts, as the second data, respectively from the plurality of second subscribing devices, and wherein the previous experience and portfolio information of each of plural experts further includes a plurality of previously-edited documents that each of plural experts has edited and/or provided comments  information to be submitted to the one or more schools and/or to be used for statistical purposes; paying fees associated with submitting the electronic personal statement to the one or more schools 210; and viewing payment information).

As to claim 11, the combination of Noelting, Reynaldo and Walters discloses the invention as claimed. In addition Walters discloses the claimed wherein the communication processor is further configured to: receive a feedback and/or a recommendation, associated with the first data, from the at least one second subscribing device, being selected from the plurality of second subscribing devices; and provide the respective comments and guidance, including the received feedback and recommendation and being associated with the first data, to the plurality of first subscribing devices (see [0053], entity application review staff also add, edit or remove application staff accounts; setup a workflow of applications to application staff accounts, view the pool of applications, organize the application pool in various orders).

As to claim 14, the combination of Noelting, Reynaldo and Walters discloses the invention as claimed. In addition Walters discloses the claimed “wherein the one or more processors are further configured to: create an expert list including expert information and portfolios of a plurality of experts; provide the expert list to the plurality of first subscribing devices; allow each of the plurality of first subscribing devices to select one expert among the plurality of experts included in the expert list; and assign the selected expert to be a corresponding editor for the plurality of first subscribing devices" (see [0044] and [0047], selecting one or more entities to which the electronic personal statement may be submitted; entering information regarding the applicant; accepting a legal agreement, which permits the information to be submitted to the one  fees associated with submitting the electronic personal statement to the one or more schools, if the evaluator feature is enabled, an applicant may request one or more evaluators to access a validation form by listing the evaluators on the application form).

As to claim 15, the combination of Noelting, Reynaldo and Walters discloses the invention as claimed. In addition Walters discloses the claimed wherein the one or more processors are further configured to: assign different editing levels to the plurality of experts, respectively, depending on amounts of previously-edited documents by the plurality of experts; and assign different editing fees depending on the editing levels, and include the expert information, the portfolios, and the editing fees of the plurality of experts to the created expert list (see [0044] and [0047], paying fees associated with submitting the electronic personal statement to the one or more schools and viewing payment information).

As to claim 16, the combination of Noelting, Reynaldo and Walters discloses the invention as claimed. In addition Walters discloses the claimed wherein the one or more processors are further configured to: collect a fee in accordance with the editing level of the expert selected by each of the plurality of first subscribing devices; and providing a fee for a manuscript to a corresponding second subscribing device for the expert" (see [0044], lengthy application form need not be completed at one time, wherein the applicant may then pay any fees required for submission of the application form, if the evaluator feature is enabled, an applicant may request one or more evaluators to access a validation form by listing the evaluators on the application form).
information screen is used to gather information pertaining to an evaluator of an applicant in response the from evaluators are used to assess the applicant more accurately and includes the applicant's name and the entity to which the applicant is apply in, by entering a name, a length of time that the evaluator has known the applicant, and the capacity in which the evaluator has known the applicant).

As to claim 18, the combination of Noelting, Reynaldo and Walters discloses the invention as claimed. In addition Walters discloses the claimed wherein the one or more processors are further configured to: treat the plurality of experts in the expert list with different colors depending on the editing levels of the plurality of experts” (see [0078], validation screen presents information regarding the applicant's self-assessment and the evaluators' assessments of the applicant with respect to broad applicant qualities, wherein a user views information pertaining to a particular applicant by selecting the applicant's name from a drop down menu).


 information regarding the applicant's self-assessment and the evaluators' assessments of the applicant with respect to broad applicant qualities, wherein a user views information pertaining to a particular applicant by selecting the applicant's name from a drop down menu).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Noelting et al., (hereinafter “Noelting”) US 2013/0282605 in view of Reynaldo US 2015/0050631 and further in view of Ghassabian US 2016/0041965.
As to claim 12, the combination of Noelting and Reynaldo discloses the invention as claimed. In addition, Reynaldo discloses the claimed an output control processor configured to: split a screen of a display into a first area on which a corresponding guidance material is displayed and a second area on which a corresponding draft personal statement is displayed” (see [0269], user is instructed to transfer new guides provided in the resource box (104 of FIG. 1) into the draft of his essay in the word processor (100 from FIG. 1) which serve as additional scaffolds for editing, wherein the guides are placed before, after, or in between one or more paragraphs to focus the student on developing only one aspect of the written work at a time); and differentially output one or more keywords, among a plurality of editing keywords included in the corresponding 
	However, the combination of Noelting and Reynaldo fails to disclose the claimed:
assign one keyword, among the plurality of editing keywords, to be a title keyword; assign an editing keyword, among the plurality of editing keywords, related to the title keyword, to be a sub-title keyword;
generate a title circle having a shape of a closed circle, in which the title keyword is displayed;
generate a sub-title circle, in which the sub-title keyword is displayed, the sub-title circle being attached to the title circle, being smaller than the title circle, and having a shape of a closed; and
display the title circle and the sub-title circle attached to the title circles on the first area, in which the title circle and the sub-title circles are related to the contents of the draft personal statement displayed on the second area.
On the other hand, Ghassabian discloses the claimed:
assign one keyword, among the plurality of editing keywords, to be a title keyword; assign an editing keyword, among the plurality of editing keywords, related to the title keyword, to be a sub-title keyword (see [0181], tapping on the keys 376001, 376001, 376001, 376003, and 376003, corresponds to the word "title", but tapping on the keys 376001, 376001, then long pressing on the key 376001 (e.g. informing that in the this/third position the system should preferably first consider a character of the second assigned to said key 376001), and finally tapping on the keys 376003, and 376003, result in predicting the word "it'll);
"title", but tapping on the keys 376001, 376001, then long pressing on the key 376001 (e.g. informing that in the this/third position the system should preferably first consider a character of the second assigned to said key 376001), and finally tapping on the keys 376003, and 376003, result in predicting the word "it'll);
generate a sub-title circle, in which the sub-title keyword is displayed, the sub-title circle being attached to the title circle, being smaller than the title circle, and having a shape of a closed (see [401]-[0403], provides the gliding action, a predefined interacting with the screen, such as for example a press-and-holding action again on the screen may provide/show sub-choices relating to the selected choice); and
display the title circle and the sub-title circle attached to the title circles on the first area, in which the title circle and the sub-title circles are related to the contents of the draft personal statement displayed on the second area (see [0419], key to which the letters that stand on two points are assigned may be presented by the letter "A", key to which the letters that stand on a wide base are assigned may be presented by the letters "GL", and key to which the letters that have a closed circle in their shape are assigned may be presented by the letter "R".).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to have modified the combined system of Noelting and Reynaldo to have used a title circle, a sub-title circle as well as a closed circle so that the data entry system is intuitive, accurate, fast, and easy to understand and use, thereby enabling and motivating more people to provide additional contents or perspectives to supplement a document or help readers achieve a better understanding of the content.
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Noelting et al., (hereinafter “Noelting”) US 2013/0282605 in view of Reynaldo US 2015/0050631 and further in view of US 2009/0125288.
As to claim 7, the combination of Noelting and Reynaldo discloses the invention as claimed, except for the claimed wherein the assigned one value is generated and determined to be closest to an estimated maximum likelihood value, being estimated using at least one of Akaike information criterion, Bayesian information criterion, and modified Bayesian information criterion.
	However, Akaike information criterion, Bayesian information criterion, and modified Bayesian information criterion are well known in the art to minimizes the predictive mean squared error to obtain a formal multiple linear regression model, as evidence US 2009/0125288 (par. [0026], [0032], [0080], and [0112]). One having skill in the art before the -2effective filing date of the claimed invention to have used one of the Akaike information criterion, Bayesian information criterion, and modified Bayesian information criterion in order to determine from a form of the multiple linear regression models, wherein a best model selection strategy is .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150066559 (involved in a dynamic graphical user interface for displaying student data and post-secondary education institution data or career data upon a display of a computing platform. An interface engine having a processor is configured to compute the post-secondary education institution data and college editorial data or career data, and career editorial data to display on the dynamic graphical user interface and is configured to receive the student data input from multiple users. A processor of the interface engine matches the career data to the student data).
US 20140279644 (involved in establishing a user interface through a server device. Multiple profile creation inputs are received from an applicant. Multiple applicant attributes are defined for the applicant from the multiple profile creation inputs. Multiple applicant attributes are stored as an applicant profile in an applicant database. Multiple applicant profiles are stored in the applicant database. A search query is received. A subset multiple applicant profiles with the applicant profiles satisfying the applicant attribute criterion is outputted).
US 20110060695 (involved in a storage device that stores instruction to be executed by a processor. Primary application-related information with applicant identification information is received. Secondary application-related information is created and personalized based on the primary application-related information. Historical data from students having successful 
US 20050240455 (involved in defining multiple attributes of interest to an entity. A set of questions is generated based on the attributes, where the questions include a set of response options. An electronic personal statement template including the questions is generated. An electronic personal statement with multiple responses and a fee to process the electronic personal statement is received from an applicant).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        September 19, 2021